Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the RCE filed on 6/8/22. Claims 1 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.

Response to Arguments
Applicant's arguments filed 6/8/22 have been fully considered but they are not persuasive. Applicant argues “Rico Alvarino seems to be silent as to determining, based on the measured RSRP and a second threshold, whether or not to use an RA preamble index, associated with Message 3 (Msg3) repetition on Physical Uplink Shared Channel (PUSCH), for Message 1 (Msg1) transmission of the RA procedure, wherein the determination is performed after the selecting the carrier; receiving an indication via a Random Access Response (RAR) of the RA procedure, wherein the indication is indicative of performing one or more Msg3 repetitions on PUSCH; and performing the one or more Msg3 repetitions on PUSCH for the RA procedure based on the indication.” However, Examiner respectfully disagrees and points to the rejection below. Rico Alvarino teaches “selecting, from multiple carriers, a carrier for the RA procedure based on a measured Reference Signal Received Power (RSRP) and a first threshold” in paragraph 99: FIG. 7 shows a flow diagram 700 for determining a coverage level (or coverage class) for a maximum repetition level (R.sub.max) to generate a multibit (R′) range identifier for determining length of repetition candidates under an illustrative embodiment. In block 702, the UE (e.g., UE 402) may measure or estimate a power level received and a path loss to determine narrowband reference signal received power (NRSRP) and compare the signal to one or more thresholds for NRSRP. From this comparison, the UE may determine up to three different coverage levels in block 704 that may be signaled via SIB2-NB. For example, the three coverage levels may include a normal level, a robust level and an extreme level. Each coverage level may be configured with an associated coverage enhancement level of 0, 1 and 2, respectively. Furthermore, each coverage level may be configured with an associated maximum coupling loss of 144 dB, 154 dB and 164 dB, respectively. The coverage level selected determines the resources to be used in block 706, including NPRACH resources, such as a subset of subcarriers, NPRACH repetitions, max number of attempts, etc. In addition to power levels/loss, block 702 may also perform channel quality measurements to determine signal-to-noise ratio (SNR), signal-to-interference plus noise ratio (SINR) and/or signal-to-noise plus distortion ratio (SNDR). The measurements in block 702 may include…Received Signal Received Power (RSRP).
The coverage level corresponds to carrier resources for the RA procedure (also refer to paragraphs 23-24 and 82), so when the coverage level/carrier is selected, the resource is selected. In other words, the coverage level/carrier is selected and then determination of the NPRACH resources and repetitions are performed. Paragraph 100 further states: In block 708, the UE determines a maximum repetition level (R.sub.max) and a repetition value (R′) for the coverage level. The first and second threshold is represented by the “one or more thresholds for NRSRP” highlighted above in paragraph 99. Attention is directed to paragraphs 87-88 which describe the PRACH resource associated with Msg3 repetition and Figures 4, 5 and 12. Attention is also directed to Figure 12 steps 1202 to 1214 and paragraphs 123 – 124: FIG. 12 illustrates a flowchart 1200 for a UE (e.g., UE 402) for transmitting Message 3 during a random access procedure using the techniques described herein under an illustrative embodiment. Starting with block 1202, the UE (e.g., UE 402) measures downlink RSRP, and, based on the measured RSRP, the UE may select NPRACH resources in block 1204. In block 1206, the UE transmits NPRACH to a node (e.g., node 404). The NPRACH resources of block 1204 may be based on RRC signaling, broadcast as a set of RSRP thresholds and NPRACH resources. The NPRACH resources may include the number of NPRACH repetitions and R.sub.max to monitor for NPDCCH for random access response. [0124] In block 1208, the UE monitors NPDCCH according to the R.sub.max. In block 1210, the UE detects NPDCCH with a repetition level of R, and the UE (e.g., 402) decodes NPDSCH based on the DCI decoded on NPDCCH in block 1212. In block 1214, the UE may then transmit Message 3 based on the grant included in NPDSCH. At this point, the UE has an option of reporting DL signal quality encoding, based on R.sub.max in block 1216A (e.g., <Rmax/2, between Rmax/2 and 2Rmax, >2Rmax), or reporting DL signal quality encoding based on R in block 1216B (e.g. <R/2, between R/2 and 2R, >2R). Attention is also directed to the rejection below and paragraphs 19, 84-86, 114 and 123 regarding the MSG3 repetition on PUSCH.
Therefore, it is the Examiner’s position that the claim limitations as written have been met.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 7, 9, 11 – 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino et al. (US 2019/0305899 A1) in view of Cozzo et al. (US 2021/0360660 A1).
Regarding claim 1, Rico Alvarino teaches a method of a User Equipment (UE) (Fig. 4: UE 402), the method comprising: initiating a Random Access (RA) procedure (paragraph 82: the UE 402 provides a random access preamble transmission using a Narrow-Band Physical Random Access Channel (NPRACH) on Message 1 (Msg1)); selecting, from multiple carriers, a carrier for the RA procedure based on a measured Reference Signal Received Power (RSRP) and a first threshold (paragraphs 23-24 and paragraph 99: In block 702, the UE (e.g., UE 402) may measure or estimate a power level received and a path loss to determine narrowband reference signal received power (NRSRP) and compare the signal to one or more thresholds for NRSRP. From this comparison, the UE may determine up to three different coverage levels… The coverage level selected determines the resources to be used in block 706, including NPRACH resources, such as a subset of subcarriers); and determining, based on the measured RSRP and a second threshold, whether or not to use an RA preamble, associated with Message 3 (Msg3) repetition on Physical Uplink Shared Channel (PUSCH), for Message 1 (Msg1) transmission of the RA procedure, wherein the determination is performed after the selecting the carrier (paragraph 24; paragraph 86: The UE 402 provides a narrowband physical uplink shared channel (NPUSCH) RRC Connection Resume Request 410 (also referred to as Message 3) to the node 404 in the resources granted in the Message 2 associated to the preamble transmitted in the selected RA slot; paragraph 99: In block 702, the UE (e.g., UE 402) may measure or estimate a power level received and a path loss to determine narrowband reference signal received power (NRSRP) and compare the signal to one or more thresholds for NRSRP… The coverage level selected determines the resources to be used in block 706, including NPRACH resources, such as a subset of subcarriers, NPRACH repetitions, max number of attempts, etc. In addition to power levels/loss, block 702 may also perform channel quality measurements to determine signal-to-noise ratio (SNR), signal-to-interference plus noise ratio (SINR) and/or signal-to-noise plus distortion ratio (SNDR). The measurements in block 702 may include Received Signal Strength Indicator (RSSI), Received Signal Received Power (RSRP)); receiving an indication via a Random Access Response (RAR) of the RA procedure, wherein the indication is indicative of performing one or more Msg3 repetitions on PUSCH (paragraphs 84-86; paragraph 85: The random access response 408 (also referred to as Message 2) may contain different subheaders associated to each detected preamble. If a device (e.g., UE 402) receives a random access response message…; paragraph 86: The UE 402 provides a narrowband physical uplink shared channel (NPUSCH) RRC Connection Resume Request 410 (also referred to as Message 3) to the node 404 in the resources granted in the Message 2 associated to the preamble transmitted in the selected RA slot. Message 3 410 may be transmitted with Hybrid Automatic Retransmission Request (HARQ); paragraph 114: In the present disclosure a NPDCCH reference resource (configured as a modified CSI reference resource) may be used estimating/determining NPDCCH decoding requirements and reporting a number of repetitions. FIG. 11A shows a simplified random access response (RAR) Window 1102 … carried on the NPDSCH to establish uplink via NPUSCH. Further described in paragraph 123: The NPRACH resources may include the number of NPRACH repetitions and R.sub.max to monitor for NPDCCH for random access response); and performing the one or more Msg3 repetitions on PUSCH for the RA procedure based on the indication (paragraph 19: determining a maximum repetition level comprises generating a virtual Narrowband Physical Downlink Control Channel (NPDCCH) signal that is based on one or predetermined parameters.… a subframe for a first narrowband physical uplink shared channel (NPUSCH) subframe carrying a Message 3 signal. Also described in paragraph 114 and 123).
	Although Rico Alvarino teaches RA preambles, Rico Alvarino fails to explicitly disclose an RA preamble index.
	However, Cozzo teaches an RA preamble index (paragraph 110: Random Access Preamble index).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rico Alvarino’s method by incorporating the teachings of Cozzo, for the purpose of recording a plurality of preambles.
Regarding claim 2, Rico Alvarino teaches the method of claim 1, wherein: the determination is performed in response to the initiating the RA procedure (paragraphs 23-24; paragraph 82: Starting with block 406, the UE 402 provides a random access preamble transmission using a Narrow-Band Physical Random Access Channel (NPRACH) on Message 1 (Msg1). Typically, whenever the UE 402 requires access to a channel, it may select the next available RA slot of the NPRACH to transmit an access requests; and further described in paragraph 99).  
Regarding claims 5 and 16, Rico Alvarino teaches the method of claim 1, wherein: the measured RSRP is an RSRP of a downlink pathloss reference (paragraph 99: In block 702, the UE (e.g., UE 402) may measure or estimate a power level received and a path loss to determine narrowband reference signal received power (NRSRP)).  
Regarding claims 7 and 18, Rico Alvarino teaches the method of claim 1, but fails to explicitly disclose the RA preamble indices associated with Msg3 repetition is separate from RA preamble indices not associated with Msg3 repetition.
	However, Cozzo teaches wherein: the RA preamble indices associated with Msg3 repetition is separate from RA preamble indices not associated with Msg3 repetition (paragraph 127: A gNB can configure different UL BWPs wherein one or more BWPs are associated with Msg3 PUSCH transmission without repetitions and one or more BWPs are associated with Msg3 PUSCH transmission without repetitions. The different BWPs can also be associated with PRACH transmission with or without repetitions. Also described in paragraph 133).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rico Alvarino’s method by incorporating the teachings of Cozzo, for the purpose of using distinct resources and minimizing redundancy.
Regarding claims 9 and 13, Rico Alvarino teaches the method of claim 1, but fails to explicitly disclose wherein: the determination comprises determining to use the RA preamble index associated with Msg3 repetition; and based on the determining to use the RA preamble index associated with Msg3 repetition: during the RA procedure, the UE does not use a second RA preamble index that is not associated with Msg3 repetition.  
However, Cozzo teaches wherein: the determination comprises determining to use the RA preamble index associated with Msg3 repetition (paragraph 127: In certain embodiments, the identification can use UL BWP. Identification of UEs supporting Msg3 with repetitions by a gNB, such as the BS 102, can be based on UL bandwidth); and based on the determining to use the RA preamble index associated with Msg3 repetition: during the RA procedure, the UE does not use a second RA preamble index that is not associated with Msg3 repetition (paragraph 127: A gNB can configure different UL BWPs wherein one or more BWPs are associated with Msg3 PUSCH transmission without repetitions and one or more BWPs are associated with Msg3 PUSCH transmission without repetitions. The different BWPs can also be associated with PRACH transmission with or without repetitions. Also described in paragraph 133).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rico Alvarino’s method by incorporating the teachings of Cozzo, for the purpose of using distinct resources and minimizing redundancy.
Regarding claims 11 and 14, Rico Alvarino teaches the method of claim 1, wherein: the UE determines whether or not to use the PRACH resource associated with Msg3 repetition for the Msg1 transmission of the RA procedure once for the RA procedure (paragraph 92: The number of repetitions R (NPDCCH repetition factor) are then configured as shown in 504 to correspond to each R.sub.max value. Thus R.sub.max of 1 results in only 1 repetition).  
Regarding claim 12, Rico Alvarino teaches the same limitations described above in the rejection of claim 1. Rico Alvarino further teaches a User Equipment (UE) (Fig. 4: UE 402 and Fig. 14: UE 1400), comprising: a control circuit (processing circuit 1410); a processor (determining circuit/module and generating circuit/module) installed in the control circuit (see Fig. 14); and a memory (memory device 1408) installed in the control circuit and operatively coupled to the processor (see Fig. 14), wherein the processor is configured to execute a program code stored in the memory to perform operations (instructions on storage medium 1404).
Regarding claim 20, Rico Alvarino teaches the same limitations described above in the rejection of claim 1. Rico Alvarino further teaches non-transitory computer-readable medium comprising processor-executable instructions that when executed by a User Equipment (UE) cause performance of operations (see Fig. 14; storage medium 1404).

Claims 3, 4, 8, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino and Cozzo as applied to claim 1 above, and further in view of Jeon et al. (US 11,259,331).
Regarding claim 3, Rico Alvarino teaches the method of claim 1, but fails to explicitly disclose wherein: the multiple carriers comprise a normal uplink (NUL) carrier and a supplementary uplink (SUL) carrier.  
	However, Jeon teaches the multiple carriers comprise a normal uplink (NUL) carrier and a supplementary uplink (SUL) carrier (col. 67, lines 9-11: SUL or NUL carrier).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rico Alvarino’s method by incorporating the teachings of Jeon, for the purpose of using a specified carrier for communication according to certain parameters.
Regarding claims 4 and 15, Rico Alvarino and Jeon teach the method of claim 3, but Rico Alvarino fails to explicitly disclose wherein: the selecting the carrier comprises selecting the SUL carrier for the RA procedure based on the measured RSRP being less than the first threshold; or the selecting the carrier comprises selecting the NUL carrier for the RA procedure based on the measured RSRP not being less than the first threshold. 
However, Jeon further teaches the selecting the carrier comprises selecting the SUL carrier for the RA procedure based on the measured RSRP being less than the first threshold; or the selecting the carrier comprises selecting the NUL carrier for the RA procedure based on the measured RSRP not being less than the first threshold (col. 67, lines 6-13: For example, a wireless device may select a first carrier (e.g., SUL or NUL carrier) if a measured quality (e.g., RSRP) of DL pathloss references is lower than a broadcast threshold (e.g., an RRC parameter, rsrp-ThresholdSSB-SUL in FIG. 18))  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rico Alvarino’s method by incorporating the teachings of Jeon, for the purpose of using a specified carrier for communication according to certain parameters.
Regarding claims 8 and 19, Rico Alvarino teaches the method of claim 1, but fails to explicitly disclose wherein: the determination comprises determining to use the RA preamble index associated with Msg3 repetition based on the measured RSRP being less than the second threshold, the method comprising performing the Msg1 transmission of the RA procedure, using the RA preamble index associated with Msg3 repetition, based on the determining to use the RA preamble index associated with Msg3 repetition; or the determination comprises determining not to use the RA preamble index associated with Msg3 repetition based on the measured RSRP not being less than the second threshold, the method comprising performing the Msg1 transmission of the RA procedure, using a second RA preamble index not associated with Msg3 repetition, based on the determining not to use the RA preamble index associated with Msg3 repetition.  
However, Jeon teaches wherein: the determination comprises determining to use the RA preamble index associated with Msg3 repetition based on the measured RSRP being less than the second threshold, the method comprising performing the Msg1 transmission of the RA procedure, using the RA preamble index associated with Msg3 repetition, based on the determining to use the RA preamble index associated with Msg3 repetition (col. 67, lines 9-13: For example, a wireless device may select a first carrier (e.g., SUL or NUL carrier) if a measured quality (e.g., RSRP) of DL pathloss references is lower than a broadcast threshold (e.g., an RRC parameter, rsrp-ThresholdSSB-SUL in FIG. 18));
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rico Alvarino’s method by incorporating the teachings of Jeon, for the purpose of using a specified carrier for communication according to certain parameters.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino and Cozzo as applied to claim 1 above, and further in view of in view of Chin et al. (US 2021/0250989 A1).
Regarding claims 6 and 17, Rico Alvarino teaches the method of claim 1, but fails to explicitly disclose selecting, from among 2-step RA type and 4-step RA type, an RA type for the RA procedure, wherein the determination is performed before the selecting the RA type.
However, Chin teaches selecting, from among 2-step RA type and 4-step RA type, an RA type for the RA procedure, wherein the determination is performed before the selecting the RA type (paragraph 96: RA type selection (e.g., to select 2-step RA or 4-step RA) is performed before beam selection).  
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rico Alvarino’s method by incorporating the teachings of Chin, for the purpose of using a specified random access type for communication according to certain parameters.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino, Cozzo and Jeon as applied to claim 3 above, and further in view of Basu et al. (WO 2019/193420).
Regarding claim 10, Rico Alvarino teaches the method of claim 3, but fails to explicitly disclose wherein the NUL carrier and the SUL carrier have separate PCMAX.
	However, Basu teaches the NUL carrier and the SUL carrier have separate PCMAX (paragraph 67: separate PCMAX C is defined for each UL carrier /(e.g., NUL and SUL) of a serving cell c).
In view of this, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Rico Alvarino’s method by incorporating the teachings of Basu, for the purpose obtaining power of each carrier.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462